     Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 1 of 9 PageID #: 242




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


SONYA SEXTON, as Administratrix of
the Estate of CLINT E. SEXTON,

               Plaintiff,

v.                                                    CIVIL ACTION NO. 5:20-cv-00503

UNITED STATES OF AMERICA,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

               Pending is the United States’ Motion to Dismiss, or in the Alternative, Motion for

Summary Judgment [Doc. 7], filed September 10, 2020. The matter is ready for adjudication.


                                                 I.


               Clint E. Sexton (“Mr. Sexton”) committed suicide in his cell at FCI Beckley by

hanging on August 15, 2018. [Doc. 1 at 4]. His Presentence Investigation Report (“PSR”) set forth

Mr. Sexton’s extensive history of mental health challenges, including his past thoughts of suicide.

[Id. at 3–4; Doc. 9-1]. The PSR included a recommendation that he receive a psychiatric

evaluation. [Id.]. FCI Beckley never performed one. [Doc. 1 at 4–5].

               Plaintiff Sonya Sexton (“Sexton”), the administrator of the Estate of Clint E.

Sexton, instituted a wrongful death action against the Federal Bureau of Prisons (“BOP”) for its

alleged negligent conduct. [Id. at 5–6]. Sexton, through counsel, began by filing her notice of claim

via certified mail to the BOP in a letter dated August 1, 2019. [Doc. 9-1 at 1]. The submission
    Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 2 of 9 PageID #: 243




included a completed Standard Form 95, Mr. Sexton’s PSR, an authorization to disclose health

information signed by Ms. Sexton, and a probate court order appointing Ms. Sexton as

Administrator. [Doc. 9-1]. The BOP received this letter on August 5, 2019. [Doc. 7-1 at 16].

Agency personnel did not deem the letter to include evidence of Ms. Sexton authorizing her lawyer

to represent her in the matter. [See id.; Doc. 9-2 at 1]. The BOP thus rejected the claim and

instructed the lawyer, in a certified letter dated August 14, 2019, that “[u]pon receipt of proof that

you are authorized to act on behalf of Mrs. Sexton, the claim will be accepted.” [Doc. 9-2 at 1].

This letter was received on August 19, 2019. [Doc. 7-1 at 23].

               The Parties dispute what next occurred. The lawyer asserts that a letter with a copy

of the Contract of Representation between he and Ms. Sexton was sent to the BOP on October 17,

2019. [Doc. 9-3 at 1–3]. The BOP responds that it has no record of any correspondence between

its August 14, 2019, reply letter and a letter from the lawyer on March 2, 2020, inquiring about the

status of the matter. [Doc. 11 at 1; Doc. 9-4 at 1]. It is uncontested that after receiving the March

2, 2020, inquiry, from the lawyer, the BOP responded via certified mail sent on April 15, 2020,

stating the claim had been rejected due to the reasons articulated in the August 14, 2020, letter.

[Doc. 9-5 at 1]. It also included a copy of the August 14, 2020, letter. [Id. at 2].

               The lawyer responded on May 21, 2020, in a letter which included both his contract

of employment and the order appointing Ms. Sexton the Administrator of Mr. Sexton’s estate.

[Doc. 9-6]. The BOP, however, asserts it likewise did not receive this letter and, inasmuch as it

was addressed to an employee who did not work at the location to which it was mailed, the letter

would have been returned as undeliverable and not forwarded. [Doc. 11 at 1, 6–7]. Receiving no

response to this letter, Ms. Sexton instituted this action on July 23, 2020, in advance of the August

15, 2020, expiration of the applicable limitations period. [Doc. 9 at 4].

                                                   2
    Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 3 of 9 PageID #: 244




                The United States filed a Motion to Dismiss, or in the Alternative, Motion for

Summary Judgment on September 10, 2020. [Doc. 7]. The United States contends that Ms. Sexton

failed to exhaust her administrative claim as required by the Federal Tort Claims Act (“FTCA”),

resulting in a sovereign immunity bar. [Doc. 8 at 5]. The United States contends the exhaustion

requirement is jurisdictional and cannot be waived. [Id. at 7]. In the alternative, if the August 14,

2019, letter is construed as a denial instead of a rejection, the United States contends that Ms.

Sexton’s complaint is untimely as it was filed more than six months after the August 14, 2019,

letter was mailed. [Id. at 6].

                In a September 14, 2020, response, Ms. Sexton urges the Court to use a summary

judgment standard to evaluate the United States’ motion. [Doc. 9 at 2–3]. She further asserts that

she twice corrected the deficiency in her claim. [Id. at 3–4]. She argues that inasmuch as the BOP

wrongfully failed to accept her claim, it should be estopped from benefitting because of her

detrimental reliance. [Id. at 5].

                In a September 21, 2020, reply, the United States notes that the non-receipt of the

corrective letters is not chargeable to the BOP. [Doc. 11 at 1]. Furthermore, the United States

asserts it is entitled to a presumption of regularity in the absence of clear evidence to the contrary.

[Id. at 3]. The United States submitted a signed declaration from a paralegal at the Consolidated

Legal Center (“CLC”) at FCI Beckley stating that all submitted documents in relation to an

administrative claim are uploaded to the BOP’s Content Manager Application (“CM”). FCI

Beckley never received a signed copy of Sexton’s authorization for representation; if it had, the

document would have been uploaded to the CM. [Doc. 11-2 at 2–3].




                                                  3
    Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 4 of 9 PageID #: 245




                                                 II.


               “[A] defendant may challenge subject matter jurisdiction in one of two ways.” 24th

Senatorial Dist. Republican Comm. v. Alcorn, 820 F.3d 624, 628 (4th Cir. 2016) (quoting Kerns

v. United States, 585 F.3d 187, 192 (4th Cir. 2009)). “First, the defendant may contend that a

complaint simply fails to allege facts upon which subject matter jurisdiction can be based.” Id.

“[T]he facts alleged in the complaint are taken as true, and the motion must be denied if the

complaint alleges sufficient facts to invoke subject matter jurisdiction.” Kerns, 585 F.3d at 192.

               Alternately, a party can contend “that the jurisdictional allegations of the complaint

[are] not true.” Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). If so, “[a] trial court may then

go beyond the allegations of the complaint and in an evidentiary hearing determine if there are

facts to support the jurisdictional allegations, without converting the motion to a summary

judgment proceeding.” Kerns, 585 F.3d at 192 (internal quotation marks and emphasis removed)

(quoting Adams, 697 F.2d at 1219). In that situation, “[t]here is no presumption of truth and the

court weights the evidence presented in a 12(b)(1) hearing to determine jurisdiction. 24th

Senatorial Dist. Republican Comm., 820 F.3d at 629 (quoting Kerns, 585 F.3d at 192).

               “Absent a waiver, sovereign immunity shields the Federal Government and its

agencies from suit.” Department of the Army v. Blue Fox, Inc., 525 U.S. 255, 260 (1999). “[A]ny

waiver of that immunity must be unequivocally expressed in a statutory provision, which the courts

must construe in favor of the United States.” Bullock v. Napolitano, 666 F.3d 281, 285 (4th Cir.

2012) (internal quotation marks omitted) (citing Lane v. Pena, 518 U.S. 187, 192 (1996)). “[A]

court finding that a party is entitled to sovereign immunity must dismiss the action for lack of

subject matter jurisdiction.” Cunningham v. Gen. Dynamics Info. Tech., 888 F.3d 640, 649 (4th


                                                 4
    Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 5 of 9 PageID #: 246




Cir.) (internal quotation marks omitted), cert. denied, 139 S. Ct. 417 (2018).

               The FTCA makes the United States liable for “tort claims, in the same manner and

to the same extent as a private individual under like circumstances.” 28 U.S.C. § 2674. However,

28 U.S.C. § 2401(b) sets the following procedural requirements:

       A tort claim against the United States shall be forever barred unless it is presented
       in writing to the appropriate Federal agency within two years after such claim
       accrues or unless action is begun within six months after the date of mailing, by
       certified or registered mail, of notice of final denial of the claim by the agency to
       which it was presented.”

28 U.S.C. § 2401(b); see also Kokotis v. U.S. Postal Service, 223 F.3d 275, 278 (4th Cir. 2000)

(“A key jurisdictional prerequisite to filing suit under the FTCA involves the presentation of an

administrative claim to the government.”). Moreover, “the requirement of filing an administrative

claim is jurisdictional and may not be waived.” Kokotis, 223 F.3d at 278 (quoting Henderson v.

United States, 785 F.2d 121, 123 (4th Cir. 1986)).

               Kokotis suggests that the vesting of original jurisdiction depends upon the

administrative claim being “properly presented.” Id. (quoting 28 U.S.C. § 2401(b)). The FTCA’s

implementing regulations state that:

       [A] claim shall be deemed to have been presented when a Federal agency receives
       from a claimant, his duly authorized agent or legal representative, an executed
       Standard Form 95 or other written notification of an incident, accompanied by a
       claim for money damages in a sum certain for injury to or loss of property, personal
       injury, or death alleged to have occurred by reason of the incident; and the title or
       legal capacity of the person signing, and is accompanied by evidence of his
       authority to present a claim on behalf of the claimant as agent, executor,
       administrator, parent, guardian, or other representative.

28 C.F.R. § 14.2 (emphasis added) (see Federal Bureau of Prisons Program Statement Number

1320.06, Federal Tort Claims Act at 3 (Aug. 1, 2003) (hereinafter “BOP Program Statement”)

(listing 28 C.F.R. § 14.1 through 14.11 under “Rules Referenced”)). The BOP Program Statement


                                                 5
    Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 6 of 9 PageID #: 247




explicitly incorporates the requirement that a representative such as a lawyer “may file a claim for

you if the person provides a written statement signed by you giving that person permission to act

for you.” BOP Program Statement at 3 (emphasis added). The BOP Program Statement instructs

claimants, “If you fail to provide all necessary information, your claim will be rejected and

returned to you requesting supplemental information.” Id. at 4.

                However, the Supreme Court recently held that “courts may toll both of the FTCA’s

limitations periods.” United States v. Kwai Fun Wong, 575 U.S. 402, 405 (2015). Section 2401(b)’s

text instead “speaks only to a claim’s timeliness, not to a court’s power.” Id. at 410. “What matters

instead is that § 2401(b) does not speak in jurisdictional terms or refer in any way to the jurisdiction

of the district courts.” Id. at 411 (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 515 (2006)). “A

statute can be equitably tolled only if a plaintiff shows that (1) she pursued her claim with

reasonable diligence and (2) extraordinary circumstances prevented her from filing on time. Lucas

v. United States, 664 Fed. Appx. 333 (4th Cir. 2016) (citing Holland v. Florida, 560 U.S. 631, 649

(2010)). Equitable tolling is a remedy for when “it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.” Harris v. Hutchison, 209 F.3d

325, 330 (4th Cir. 2000).

                Additionally, many courts have held that a submission from an attorney purporting

to file a claim on behalf of the attorney’s client provides sufficient notice to meet the presentation

requirement. See, e.g., Young v. U.S., 698 F. Supp. 393, 396 (D. Mass. 1988) (attorney statement

and letter from client asking attorney to represent client sufficient evidence of attorney’s authority

to act on client’s behalf); Jama v. I.N.S., 22 F. Supp. 2d 353, 369 (D.N.J. 1998) (stating “mere

inclusion in regulations of a requirement for evidence of authority does not confer jurisdictional

significance upon it” as “submission of a claim by an attorney raises the presumption that the

                                                   6
    Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 7 of 9 PageID #: 248




attorney had the authority to act on behalf of the party he or she purports to represent”) (citing

Graves v. United States Coast Guard, 692 F.2d 71, 74 (9th Cir. 1982)); Conn v. U.S., 867 F.2d

916, 919 (6th Cir. 1989) (collecting cases showing lack of “documentation of the authority of the

person filing on behalf of the claimant . . . does not render the form an ineffective presentment for

purposes of 28 U.S.C. § 2675(a)”).

               Finally, our Court of Appeals recognizes a “presumption of regularity [that]

attaches to the actions of Government agencies.” Nardea v. Sessions, 876 F.3d 675, 680 (4th Cir.

2017) (quoting U.S. Postal Serv. v. Gregory, 534 U.S. 1, 10 (2001)). The presumption requires

that “in the absence of clear evidence to the contrary, courts presume that [government agents]

have properly discharged their official duties. Id. (quoting United States v. Chem. Found., Inc.,

272 U.S. 1, 14–15 (1926)). The presumption is “sufficient to sustain the inference that the agency

did whatever was appropriate to effectuate [their own agency] procedure.” Petrelle v. Weirton

Steel Corp., 953 F.2d 148, 153–54 (4th Cir. 1991) (quoting R.H. Stearns Co. v. United States, 291

U.S. 54, 63 (1934)).


                                                 III.


               Standard Form 95 (“Form”) contains several warnings about the proper method to

present a claim. Importantly, the Form indicates that the claim may be filed by a legal

representative “provided evidence satisfactory to the Government is submitted with the claim

establishing express authority to act for the claimant.” [Docs. 7-1 at 18, 9-1 at 3]. The Form further

instructs that, if the legal representative signs the claim, “[the claim] must show the title or legal

capacity of the person signing and be accompanied by evidence of his/her authority to present a

claim on behalf of the claimant.” [Doc. 9–1 at 3]. As noted, the BOP deemed the original claim

                                                  7
    Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 8 of 9 PageID #: 249




lacked evidence of the lawyer’s authority to represent Ms. Sexton, leading to its rejection. [Doc.

9-2].

               The Form further warns a failure to supply the requested material “within two years

from the date the claim accrued may render your claim invalid.” [Doc. 9-1 at 3]. In boldface, it

instructs, “A claim is deemed presented when it is received by the appropriate agency, not when it

is mailed.” [Id.]. The question is thus whether the BOP received the material necessary for the

claim to have been properly presented.

               The presumption of regularity is instructive. Absent clear evidence that the BOP

received the claim, the Court must presume that the agents of the United States “properly

discharged their official duties.” Almy v. Sebelius, 679 F.3d 297, 309 (4th Cir. 2012) (quoting

United States v. Chem. Found., 272 U.S. 1, 14-15 (1926)). Here, the BOP has no record of

receiving the follow-up submissions from Ms. Sexton’s lawyer demonstrating the lawyer’s

authorization to represent her. [See Doc. 11-2 at 2–3].

               The Court is thus left with the question of whether Ms. Sexton’s original

submission to the BOP contains sufficient evidence to conclude that her attorney is authorized to

act on her behalf. In the usual case, the matter would be straightforward. Here, however, the

Court is uncertain which of the attachments were actually considered by the BOP in arriving at its

decision. For example, the filing includes a cover letter on official letterhead stating that the firm

“has been retained by Sonya Sexton to represent her in a claim for the wrongful death of Clint

Sexton.” [Doc. 9-1 at 1]. Furthermore, it contains a form authorizing the disclosure of health

information signed by Ms. Sexton and directing the BOP to share the information with her

attorneys for the purposes of litigation. [Id. at 24]. Again, the record does not reflect whether the

BOP considered the synergistic effect of these multiple indications respecting the lawyer’s

                                                  8
    Case 5:20-cv-00503 Document 32 Filed 03/29/21 Page 9 of 9 PageID #: 250




authorization to proceed.

               In deference to the BOP’s statutory and regulatory authority, the Court will dismiss

this action without prejudice to permit further consideration by the BOP not inconsistent with this

written opinion and order.1




                                                 IV.


               Based upon the foregoing discussion, the Court DENIES Defendant’s Motion to

Dismiss, or in the Alternative, Motion for Summary Judgment [Doc. 7]. The case is DISMISSED

without prejudice and stricken from the docket, with leave to refile at such time, if ever, that the

administrative process has concluded in accordance with the statutory prerequisites.

               The Motion to Stay Discovery and All Other Proceedings Pending the Court’s

Resolution of Motion to Dismiss Plaintiff’s Complaint [Doc. 12], is DENIED as moot.

               The Clerk is directed to transmit a copy of this written opinion and order to counsel

of record and to any unrepresented party.

                                                  ENTER:      March 29, 2021




       1
          There is binding authority that subject matter jurisdiction depends upon a plaintiff first
exhausting her FTCA administrative remedies. 28 U.S.C. § 2675(a); see also McNeil v. United
States, 508 U.S. 106, 113 (1993). Our Court of Appeals has likewise noted the administrative claim
must be denied by the agency or a six-month period without final disposition of the claim by the
agency must elapse prior to instituting the action. Plyler v. United States, 900 F.2d 41, 42 (4th Cir.
1990); see also Gregory v. Mitchell, 634 F.2d 199, 204 (5th Cir. 1981). The extent to which these
decisions are subject to modification in light of Kwai Fun Wong is reserved to the Supreme Court
and our Court of Appeals.
                                                  9
